Citation Nr: 0301096	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  01-02 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to 
reopen the claim for service connection for acute 
contusion of right scapula, upper back, claimed as neck 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1979 to 
June 1986, March 1990 to May 10, 1991; from May 26, 1991 
to April 1992; May 1-9, 1992; and from May 11, 1992 to 
December 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by 
the Department of Veterans Affairs (VA) regional office 
(RO) in Los Angeles, California.

Historically, the veteran initially filed for service 
connection for a neck condition in June 1986.  The RO 
denied the claim by a rating decision dated in November 
1986 and the veteran subsequently filed to reopen the 
claim on a number of occasions.  In October 1997, the 
Board reviewed an appeal of a request reopen the claim for 
service connection for acute contusion of right scapula, 
upper back, claimed as neck disability and found no new 
and material evidence had been submitted.  The veteran 
filed a motion for consideration dated in November 1997, 
which the RO interpreted as a request to reopen the claim 
for service connection for acute contusion of right 
scapula, upper back, claimed as neck disability.  The 
Board ultimately denied the motion for reconsideration and 
the veteran did not appeal.

The Board notes that, in the rating decision on appeal, 
the RO did not discuss whether there was new and material 
evidence.  However, as a jurisdictional matter, the Board 
must first consider the issue of whether new and material 
evidence has been submitted to reopen the claim, 
regardless of the RO's actions.  38 C.F.R. §§ 5108, 7104 
(West 1991); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Therefore, the issue before the Board is as stated 
above.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.
2.  By decision in October 1997, entitlement to service 
connection for acute contusion of right scapula, upper 
back, claimed as neck disability was denied by the Board; 
the veteran did not initiate an appeal.

3.  The evidence received since the October 1997 Board 
decision pertinent to the claim of service connection for 
acute contusion of right scapula, upper back, claimed as 
neck disability, bears directly and substantially on the 
specific matter under consideration and is so significant 
that it must be considered in order to finally decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1997 Board decision, which denied service 
connection for acute contusion of right scapula, upper 
back, claimed as neck disability, is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2002).

2.  New and material evidence has been received since the 
October 1997 Board decision pertinent to the claim of 
service connection for acute contusion of right scapula, 
upper back, claimed as neck disability, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. § 3.104 (2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereafter 
VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002), 
was recently enacted.  The VCAA contains extensive 
provisions modifying the adjudication of all pending 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 11-00.  Among other things, the new law imposes 
on VA expanded duties to assist and notify a claimant 
seeking VA benefits.  VA issued regulations to implement 
the VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002)).  These regulations 
state that the provisions merely implement the VCAA and do 
not provide any additional rights.  66 Fed. Reg. at 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed 
on the claims currently before the Board.  That is, by way 
of the November rating decision, the March 2001 statement 
of the case (SOC), the RO provided the veteran with the 
applicable law and regulations and gave notice as to the 
evidence generally needed to substantiate his claims.  The 
RO, through the November 1999 rating decision and through 
the October 1997 Board decision by reference, advised the 
veteran of the evidence of record.  The division of the 
respective parties' responsibilities in securing further 
evidence was discussed during the videoconference on the 
record.  

The Board also notes that the veteran has had the 
opportunity to submit evidence and argument in support of 
his appeal, including giving testimony at a 
videoconference hearing.  Since all required notice and 
assistance necessary for the disposition of the instant 
claim has been provided to the veteran, the Board finds 
that there is no prejudice in proceeding with the claim at 
this time.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a 
previously denied claim.  38 C.F.R. §§ 3.156(a), 3.159(c) 
(2002).  However, those specific provisions are applicable 
only to claims filed on or after August 29, 2001.  66 Fed. 
Reg. at 45,620.  As the instant claim was filed prior to 
that date, the amended regulations do not apply. 


Analysis

Decisions of the Board are final under 38 U.S.C.A. § 7104, 
but VA must reopen the claim and review the former 
disposition of the case where new and material evidence is 
received with regard to that previously disallowed claim.  
38 U.S.C.A. § 5108.  In order to reopen a previously and 
finally disallowed claim there must be 'new and material 
evidence presented or secured since the time that the 
claim was finally disallowed on any basis.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  If new and material 
evidence is received, the claim is reopened and decided on 
a de novo basis.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly 
and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant 
and which is, by itself or in combination with other 
evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  For the limited purpose of determining 
whether new and material evidence has been submitted, 
evidence submitted by and on behalf of the claimant is 
presumed to be credible.  King v. Brown, 5 Vet. App. 19 
(1993).

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131  (West 1991 & 
Supp. 2002).  In order to show a chronic disease in 
service there must be a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2002).  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

At the time of the September 1997 Board decision, the 
record included copies of service medical records, which 
reflect that the veteran sought treatment for neck pain or 
injury while in service on several occasions, specifically 
in July 1983, June 1986, June 1988, June 1992, and July 
1992.  Two VA compensation and pension (C&P) physical 
examinations were also of record.  The first C&P 
examination occurred in August 1986 and reflected a 
diagnosis of acute torticollis of the cervical spine, 
manifested by pain and stiffness-resolved.  The second C&P 
examination occurred in December 1993 and showed no 
disability of the neck.

Since the October 1997 Board decision, the following 
additional evidence has been submitted pertaining to the 
service connection claim for service connection for acute 
contusion of right scapula, upper back, claimed as neck 
disability:  
(1) treatment records from D.V.M.G. dated between June 
1998 and July 2002; 
(2) personal testimony from an October 2002 
videoconference hearing.  

D.V.M.G. records show that the veteran sought treatment 
for neck complaints in September, October, and November 
1999.  The pertinent diagnostic assessment in September 
and October was cervical myofascial.  The treating 
physician had X-rays done of the cervical spine in 
November, which were interpreted to show normal alignment 
of the cervical spine and good preservation of all disk 
heights.  The diagnostic assessment included possible 
herniated nucleus pulposus C7-8 with mild C8 right 
radiculopathy and severe C8 left radiculopathy and ulnar 
nerve entrapment left elbow.  Additional treatment for 
neck complaints is shown in April and June 2002.  These 
notes reflect that a MRI (magnetic resonance imaging) was 
done of the cervical spine and was interpreted to show 
minimal degenerative disk disease of the cervical spine, 
which supports the current diagnosis of minimal 
degenerative disk disease of the cervical spine with early 
nerve entrapment on the left elbow.  A handwritten note 
dated in August 2002 states, "C-spine-prob related to 
injury with tent pole in '89 get MRI result."

During the October 2002 Board videoconference hearing, the 
veteran testified that he hurt his neck in 1989 when some 
kind of tent pole hit him, but he does not remember the 
incident.  (Transcript (T.) at p. 3).  He began having 
headaches and problems with his neck after being hit; he 
thought the problem was his eyes.  (T. at p. 4).  He hurt 
his neck in 1986 when he had to sleep in his car during 
the L.A. riots.  (T. at p. 5).

A review of the record indicates that the veteran does 
have a current diagnosis of a neck disability, i.e. 
minimal degenerative disk disease of the cervical spine.  
The August 2002 note, apparently made by one of the 
veteran's treating physicians, 
Dr. S., indicates that the veteran's cervical spine 
disorder is related to an incident that happened in 
service.  Although the note is cursory, it does bear 
directly and substantially on the specific matter under 
consideration.  The note and the current diagnosis in 
combination with the other evidence are so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the Board finds that 
new and material evidence has been submitted and the claim 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

However, the Board also finds that additional development 
is needed on the issue before proceeding to the merits of 
the claim.  Therefore, the Board is undertaking that 
development pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving 
the notice to the veteran and reviewing any response to 
the notice, the Board will prepare a separate decision 
addressing the issue.
 

ORDER

As new and material evidence has been received, the claim 
for service connection for acute contusion of right 
scapula, upper back, claimed as neck disability, is 
reopened.  To that extent, the appeal is granted.  



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

